UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
MICHELLE JENKINS CASE NO. 6:19-CV-00620
VERSUS JUDGE ROBERT R. SUMMERHAYS
A. J. FRANK, ET AL. MAGISTRATE JUDGE WHITEHURST
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein, and after an independent review of the record including the objections filed
by petitioner, and having determined that the findings and recommendations are correct under the
applicable law;

IT IS ORDERED that the Motion To Dismiss For Failure To State A Claim Upon Which
Relief Can Be Granted filed by Defendant, Allen Ivory, individually and in his official capacity as
Chief of Police of the Town of Basile (“Chief Ivory”), [Rec. Doc. 4] be GRANTED.

THUS DONE in Chambers on this m) \e day of October, 2019.

a

~~ ROBERT R. SUMMERHAYS
UNITED STATES DISTRICT\JUDGE
